Exhibit 10.2(f2)
 
AMENDMENT TO
FIRST HORIZON NATIONAL CORPORATION
2003 EQUITY COMPENSATION PLAN
(as Amended and Restated January 16, 2007)
 
The First Horizon National Corporation 2003 Equity Compensation Plan (as Amended
and Restated January 16, 2007) is hereby amended as follows:
 
1.           The following definitions shall be added to Section 2 of the Plan:
 
“Deferred Compensation Award” means any Award that is not an Exempt Award.
 
“Exempt Award” means any Award that does not constitute deferred compensation
subject to Section 409A of the Internal Revenue Code (the “Code”) under any
relevant exception by statute, regulation or rule, specifically including, but
not limited to, Treas. Reg. §§1.409A-1(b)(4) (short-term deferrals),
1.409A-1(b)(5) (certain stock options and stock appreciation rights) and
1.409A-1(b)(6) (restricted stock).
 
“Specified Employee” means a Participant who, as of the date of his separation
from service, is a “key employee” of the Company or any Affiliate, any stock of
which is actively traded on an established securities market or otherwise.  A
Participant is a key employee if he or she meets the requirements of Section
416(i)(1)(A)(i), (ii) or (iii) of the Code, (applied in accordance with
applicable regulations thereunder and without regard to Section 416(i)(5)) at
any time during the 12-month period ending on the Specified Employee
Identification Date. Such Participant shall be treated as a key employee for the
entire 12-month period beginning on the Specified Employee Effective Date.
 
For purposes of determining whether a Participant is a Specified Employee, the
compensation of the Participant shall be determined in accordance with the
definition of compensation provided under Treas. Reg. Section 1.415(c)-2(d)(3)
(wages within the meaning of Section 3401(a) of the Code for purposes of income
tax withholding at the source, plus amounts excludible from gross income under
Section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k) or 457(b), without
regard to rules that limit the remuneration included in wages based on the
nature or location of the employment or the services performed); provided,
however, that, with respect to a nonresident alien who is not a Participant in
the Plan, compensation shall not include compensation that is not includible in
the gross income of such person under Sections 872, 893, 894, 911, 931 and 933,
provided such compensation is not effectively connected with the conduct of a
trade or business within the United States.
 
Notwithstanding anything in this paragraph to the contrary, (i) if a different
definition of compensation has been designated by the Company with respect to
another nonqualified deferred compensation plan in which a key employee
participates, the definition of compensation shall be the definition provided in
Treas. Reg. Section 1.409A-1(i)(2), and (ii) the Company may through action that
is legally binding with respect to all nonqualified deferred compensation plans
maintained by the Company, elect to use a different definition of compensation.
 
In the event of corporate transactions described in Treas. Reg. Section
1.409A-1(i)(6), the identification of Specified Employees shall be determined in
accordance with the default rules described therein, unless the Company elects
to utilize the available alternative methodology through designations made
within the timeframes specified therein.
 
“Specified Employee Identification Date” means September 30, unless the Company
has elected a different date through action that is legally binding with respect
to all nonqualified deferred compensation plans maintained by the Company.
 
“Specified Employee Effective Date” means the first day of the fourth month
following the Specified Employee Identification Date, or such earlier date as is
selected by the Committee.
 
2.           The Plan is hereby amended to add a new Section 13 and to renumber
all subsequent sections and references to such sections accordingly.  The new
Section 13 shall read as follows:
 
SECTION 13 – Compliance with Section 409A of the Code.
 
(A)           The foregoing definitions of “Change in Control” and “Qualifying
Termination” shall not be changed or modified by this Section 13 to the extent
that such definitions apply to an Exempt Award, and such definitions shall not
be changed or modified by this Section 13 to the extent relevant to vesting of a
Deferred Compensation Award, rather than payment of a Deferred Compensation
Award, and compliance with Section 409A of such definitions is not otherwise
required.  In all other cases, “Change in Control” shall have the meaning set
forth in Section 13(B), and a Qualifying Termination shall not constitute a
Qualifying Termination unless such event also constitutes a separation from
service as provided in Section 13(C).
 
(B)           “Change in Control” means the occurrence with respect to the
Company of any of the following events:  (i) a change in the ownership of the
Company; (ii) a change in the effective control of the Company; (iii) a change
in the ownership of a substantial portion of the assets of the Company.
 
For purposes of this Section, a change in the ownership of the Company occurs on
the date on which any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with stock held by
such person or group constitutes more than 50% of the total fair market value or
total voting power of the stock of the Company. A change in the effective
control of the Company occurs on the date on which either (i) a person, or more
than one person acting as a group, acquires ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company,
taking into account all such stock acquired during the 12-month period ending on
the date of the most recent acquisition, or (ii) a majority of the members of
the Company’s Board of Directors is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of such Board of Directors prior to the date of the appointment or
election. A change in the ownership of a substantial portion of assets occurs on
the date on which any one person, or more than one person acting as a group,
other than a person or group of persons that is related to the Company, acquires
assets from the Company that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions, taking into
account all such assets acquired during the 12-month period ending on the date
of the most recent acquisition.

2
 
 

--------------------------------------------------------------------------------

 
An event constitutes a Change in Control with respect to a Participant only if
the Participant performs services for the Company, or the Participant’s
relationship to the Company otherwise satisfies the requirements of Treasury
Regulation Section 1.409A-3(i)(5)(ii).
 
The determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Section 409A of the
Code.
 
(C)           Whether a separation from service has occurred shall be determined
in accordance with Section 409A of the Code, and the following rules shall
apply:
 
(i)           Except in the case of a Participant on a bona fide leave of
absence as provided below, a Participant is deemed to have incurred a separation
from service if the Company and the Participant reasonably anticipate that the
level of services to be performed by the Participant after a date certain would
be reduced to twenty percent (20%) or less of the average services rendered by
the Participant during the immediately preceding thirty-six (36) month period
disregarding periods during which the Participant was on a bona fide leave of
absence.
 
(ii)           A Participant who is absent from work due to military leave, sick
leave or other bona fide leave of absence shall incur a separation from service
on the first day immediately following the later of (a) the six-month
anniversary of the commencement of the leave or (b) the expiration of the
Participant’s right, if any, to reemployment or to return to work under statute
or contract.
 
(iii)           For purposes of determine whether a separation from service has
occurred, the Company and its affiliates shall be treated as a single
employer.  For this purpose, an affiliate means a corporation, trade or business
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code, except that for the foregoing purposes, common
ownership of at least fifty percent (50%) shall be determinative.

3
 
 

--------------------------------------------------------------------------------

 
(iv)           The Committee specifically reserves the right to determine
whether a sale or other disposition of substantial assets to an unrelated party
constitutes a separation from service with respect to a Participant providing
services to the seller immediately prior to the transaction and providing
services to the buyer after the transaction.  Such determination shall be made
in accordance with the requirements of Section 409A of the Code.
 
(D)           Notwithstanding any provision of the Plan to the contrary, with
respect to a Deferred Compensation Award to a Participant who is a Specified
Employee as of the date such Participant incurs a separation from service (as
provided in Section 13(C)), payment shall be made no earlier than the first day
of the seventh month following the month in which such separation from service
occurs.  On such date, the Participant shall receive all payments that would
have been made on or before such date but for the provisions of this section,
and the terms of this section shall not affect the timing or amount of any
payment to be made after such date under other provisions of the Plan, this
Amendment or the Award.
 
3.           The Plan is hereby amended to add a new Section 15(R) to read as
follows:
 
Notwithstanding any provision of the Plan to the contrary, specifically
including, but not limited to, Section 3(A)(v), (vii), (ix) and (x) and Section
14, with respect to any Deferred Compensation Award:
 
(a)  Neither the Company nor the Committee may accelerate the time or form of
payment of any benefit due to the Participant hereunder unless such acceleration
is permitted under Treas. Reg. §1.409A-3(j)(4); and
 
(b)  Neither the Company nor the Committee may delay the time for payment of any
benefit due to the Participant hereunder except to the extent permitted under
Treas. Reg. §1.409A-2(b)(7).
 
4.           The Plan is hereby amended to add a new Section 15(S) to read as
follows:

4
 
 

--------------------------------------------------------------------------------

 
All references herein to Treasury Regulation §1.409A-1(b)(4) shall be to such
regulation as amended from time to time or to any successor provision.  The
foregoing provisions of this Plan as amended are intended to cause the Plan to
conform with the requirements of a plan providing only for short-term deferrals
as provided in Treasury Regulation §1.409A-1(b)(4), and the provisions of this
Plan as amended shall be construed in accordance with that intention.  If any
provision of this Plan shall be inconsistent or in conflict with any applicable
requirements for a short-term deferral plan, then such requirement shall be
deemed to override and supersede the inconsistent or conflicting provision.  Any
required provision of a short-term deferral plan that is omitted from this Plan
shall be incorporated herein by reference and shall apply retroactively, if
necessary, and be deemed to be a part of this Plan to the same extent as though
expressly set forth herein.  The Company will bear no responsibility for any
determination by any other person or persons that the terms, arrangements or
administration of the Plan has given rise to any tax liability under Section
409A of the Code.
 
5.           This Amendment shall take effect on October 16, 2007, and apply to
all Awards made thereafter.

5
 